DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all of part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-131388, filed on 7/28/2020.

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 is objected to for using the limitation “capable of”. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Applicants are requested to replace the limitation with a more positive language (e.g. “configured to” or the like).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“communication section” in claim 1 and 2;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure for the “communication section” is disclosed as the “communication I/F 20E” that uses LTE or Wi-Fi as a communication protocol to communicate with other vehicle controller devices or remote controller devices. Furthermore, the “communication I/F 20E” can employ dedicated short range communications (DSRC) when communicating directly with other vehicle controller devices (¶ 26 of the specification as originally filed). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akaba (US 2020/0047773 A1) in view of Hu (US 2019/0236955 A1).

With respect to claim 1, Akaba discloses a communication section (Akaba Fig. 1, vehicle control system 1) configured to perform communication between an operation device external to a vehicle (Akaba ¶ 49, “communication between… a remote operation management facility 300 via a network NW”) and another vehicle (Akaba ¶ 49, “communication between a plurality of vehicles M-1 to Mn (n is an arbitrary natural number)”);
a memory (Akaba ¶ 21, “A computer-readable non-transitory storage medium”); and
a processor that is coupled to the memory (Akaba ¶ 21, “storing a vehicle control program causing a computer to:”)
acquire peripheral information regarding a periphery of the vehicle (Akaba ¶ 21, “acquire a situation outside a vehicle”) from a peripheral information detection section,
generate a travel plan for the vehicle (Akaba ¶ 70, “The action plan generator 123 determines events to be sequentially executed in the automated driving so that the vehicle M travels along the recommended lane determined by the recommended lane determiner 61”) based on the peripheral information of the vehicle (Akaba ¶ 70, “so that the vehicle M can cope with surrounding situations of the vehicle M”),
acquire operation information to operate the vehicle from the operation device (Akaba ¶ 107, “The remote operation controller 330 generates control information to be transmitted to the vehicle M on the basis of the amount of operation input from the driving operator”),
control autonomous driving in which the vehicle travels based on the generated travel plan (Akaba ¶ 21, “execute automated driving for automatically controlling at least one of acceleration/deceleration and steering of the vehicle on the basis of the acquired situation outside the vehicle”) and also control remote driving in which the vehicle travels based on the acquired operation information (Akaba ¶ 21, “execute remote driving for automatically controlling at least one of acceleration/deceleration and steering of the vehicle on the basis of control information received from the outside-vehicle facility”),
hand over operation authority to the operation device when peripheral information is being acquired by the processor (Akaba ¶ 80, “The action plan generator 123 activates the handover event when the first condition has been satisfied”; Akaba ¶ 12, “wherein the first condition is that execution of the automated driving has become difficult”).
Akaba does not disclose the processor being configured to: acquire peripheral information from the other vehicle in a case in which the processor is unable to acquire peripheral information.
However, Hu, in the same field of invention teaches the processor being configured to: acquire peripheral information from the other vehicle (Hu ¶ 10, to request (or “pull”) supplemental perception data from other vehicles nearby”) in a case in which the processor is unable to acquire peripheral information (Hu ¶ 10, “responsive to certain triggers, such as: low or insufficient sensor redundancy at the autonomous vehicle due to obstruction of fields of view of the sensors on the autonomous vehicle by external objects; in preparation for executing a particular navigational action (e.g., a right turn on red, an unprotected left turn); proximity to a common accident location; insufficient sensor data to confidently classify a type of an object detected in the scene near the autonomous vehicle; detection of a new mutable object of unknown trajectory in the scene near the autonomous vehicle; etc.”), 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hu into the invention of Akaba because one of ordinary skill in the art would be motivated “to confidently predict a type or trajectory of an object” (see at least Hu ¶ 44).

With respect to claim 2, Akaba further discloses the communication section is further configured to transmit information to the operation device (Akaba ¶ 49, “communication between… a remote operation management facility 300 via a network NW”); and
the processor is further configured to switch from autonomous driving to remote driving (Akaba ¶ 21, “end the automated driving and perform switching to manual driving when a first condition is satisfied”) in a case in which operation authority has been handed over to the operation device and remote driving preparation by the operation device has been completed (Akaba ¶ 86, “When the handover event is activated and the second condition is satisfied, the remote driving controller 160 performs remote driving in which the remote driving controller 160 requests an outside-vehicle facility… to perform remote operation”; Akaba ¶ 87-89, “The second condition is… (A) An occupant (the driver) seated on the driver's seat, detected by the occupant state detector 162, is in a state in which it would not be suitable for the occupant to perform manual driving, (B) A predetermined time has elapsed since the handover request, but an operation of a predetermined amount or more (which may be different from or the same as a reference of overriding) in response to the handover request has not been performed”).

Akaba does not disclose the communication section is further configured to indicate that the vehicle is unable to acquire peripheral information in a case in which the processor has become unable to acquire peripheral information;
However, Hu, in the same field of invention teaches to indicate that the vehicle is unable to acquire peripheral information (Hu ¶ 10, to request (or “pull”) supplemental perception data from other vehicles nearby”) in a case in which the processor has become unable to acquire peripheral information (Hu ¶ 10, “responsive to certain triggers, such as: low or insufficient sensor redundancy at the autonomous vehicle due to obstruction of fields of view of the sensors on the autonomous vehicle by external objects; in preparation for executing a particular navigational action (e.g., a right turn on red, an unprotected left turn); proximity to a common accident location; insufficient sensor data to confidently classify a type of an object detected in the scene near the autonomous vehicle; detection of a new mutable object of unknown trajectory in the scene near the autonomous vehicle; etc.”); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hu into the invention of Akaba because one of ordinary skill in the art would be motivated to “to confidently predict a type or trajectory of an object” (see at least Hu ¶ 44).

With respect to claim 3, Akaba further discloses the communication section is further configured to receive the operation information from the operation device via the other vehicle (Akaba ¶ 50, “a request for a remote operation is transmitted from a certain vehicle M to another vehicle M, and the remote operation of the vehicle M is executed in response to the request”).

With respect to claim 5, Akaba further discloses A vehicle control system (Akaba Fig. 1, vehicle control system 1) comprising:
the vehicle controller device of claim 1 (Akaba ¶ 29, “FIG. 2 is a diagram illustrating an example of a configuration mounted in a vehicle M”);
the operation device (Akaba Fig. 1, remote operation management facility 300; further expanded upon in Fig. 9 and Fig. 10);
the vehicle (Akaba Fig. 1, M-1 and M-n), installed with the vehicle controller device (Akaba ¶ 29, “FIG. 2 is a diagram illustrating an example of a configuration mounted in a vehicle M”); and
one or more other vehicles with autonomous driving capability (Akaba Fig. 1, M-1 and M-n).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akaba in view of Hu, and in further view of Ibanez-Guzman et al. (US 2014/0358353 A1, hereinafter Ibanez-Guzman).

With respect to claim 4, Akaba does not disclose the processor is also capable of acquiring peripheral information from a detection device provided at an installed object at the periphery of the vehicle.
However, Ibanez-Guzman, in the same field of invention teaches the processor is also capable of acquiring peripheral information from a detection device provided at an installed object (Ibanez-Guzman ¶ 103, “The supervision module 1 may furthermore be in communication with equipment, for example video surveillance cameras, not represented, installed on a site for example”) at the periphery of the vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ibanez-Guzman into the invention of Akaba (see at least Ibanez-Guzman ¶ 103).

Conclusion
	The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
	Fairfield et al. (US 9,465,388 B1) teaches “systems and methods enable an autonomous vehicle to request assistance from a remote operator when the vehicle's confidence in operation is low.”
	Chiba (US 2018/0208211 A1) teaches “a user interface unit alternately designates an automatic switching mode, a manual-on mode, and a manual-off mode.”
	Pedersen et al. (US 2019/0278298 A1) teaches “methods and systems for providing remote support and negotiating problem situations of autonomous operation of vehicles based on signal states and vehicle information are described. The disclosed technology receives state data for the vehicles by an apparatus such as a remote vehicle support apparatus.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN LEONG whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.S.L./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NAVID Z. MEHDIZADEH/Acting Supervisory Patent Examiner of Art Unit 3669